Citation Nr: 1540009	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-32 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction.

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to August 1977.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, The Philippines.  

The issue(s) of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's erectile dysfunction results in loss of erectile power but no physical deformity of the penis.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for the erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 4.3, 4.7, 4.14, 4.115(b), Diagnostic Code 7522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable initial rating for his currently service connected erectile dysfunction.  After a careful review of the evidence of record, to include the Veteran's statements, treatment notes and a VA examination, the Board finds that entitlement to an initial compensable rating is not warranted.  
	
Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

Erectile dysfunction is not specifically listed in the rating schedule.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  See 38 C.F.R. §§ 4.20, 4.27.  The most closely aligned criteria for this disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling.  This code also notes the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350, which the Veteran has already been awarded.  Where, as here, multiple requirements are cited for a specified rating, and these are joined with the conjunctive "and", the Board concludes that all such requirements must be met in order for the specified rating to be granted.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare and contrast with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

The Board next notes that the evaluation of the same manifestations under multiple diagnostic codes, a practice known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  In the present case, the Veteran has been awarded special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1) for loss or loss of use of a creative organ.  That is, this award is specifically based on the Veteran's erectile dysfunction, as verified by competent evidence of record.  

Based on the above, resolution of this appeal ultimately turns on whether the Veteran has deformity of his penis in addition to ("with") the loss of erectile power on account of his erectile dysfunction.  Dorland's Illustrated Medical Dictionary defines deformity as "distortion of any part or general disfigurement of the body; malformation."  Dorland's Illustrated Medical Dictionary, 30th Ed. 481 (2003).  The definition makes no mention of the function of the part in question, but only with its appearance.  Furthermore, interpreting "deformity" as used at Diagnostic Code 7522 to include loss of function would have the absurd result of having a diagnostic code that allowed for a rating for loss of function with loss of erectile power.  In short, such a definition would render part of the Diagnostic Code superfluous.  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result."  Zang v. Brown, 8 Vet. App. 246, 252-53 (1995); Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000)(explaining that canons of construction require giving effect to the clear language of a statute and avoid rendering any portions meaningless or superfluous.).  Furthermore, such a reading would result in the Veteran being in receipt of both special monthly compensation under 38 C.F.R. § 3.350 and schedular compensation under that Code for the same symptom, loss of erectile power.  Such an award would be an obvious violation of 38 C.F.R. § 4.414.  

A review of the outpatient medical treatment records does not indicate the Veteran has any physical deformity of the genetalia resulting from his erectile dysfunction.  The Veteran was afforded a VA examination in January 2013.  At this examination his diagnosis of erectile dysfunction was continued.  It was noted that the Veteran was able to achieve an erection sufficient for penetration and ejaculation.  However, the Veteran declined to allow the examiner to physically examine his penis or testes during the examination.  Further, the Veteran reported normal anatomy with no deformity or abnormality.  

The Veteran has submitted numerous statements in support of his claim.  Specifically, he has asserted that his penis is deformed because it leans to the side when it is erect.  The Board has carefully considered the Veteran's contention that he has a penile deformity.  He is competent to report observations on simple medical conditions, which are readily capable of lay observation. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  This would include observations on the penis bending during erections.  However, in this case, the Board finds the issue of whether the above lay reports approximate a penile deformity as contemplated by the rating criteria to be a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The Veteran is not shown to be a medical professional and is not competent to provide a probative opinion on such a matter.  Furthermore, the record reflects the Veteran has contradicted himself.  For example, during the VA examination the Veteran declined a physical examination of his penis and testes and told the examiner that his anatomy was normal with deformity or abnormality.  Consequently, his assertions that he has abnormal penis bending tantamount to a clinical deformity have no probative value. Id.  

In sum, the Board finds that as there is no evidence of the Veteran having a deformity of the penis aside from loss of power, an increased evaluation is not warranted.  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out, however, that there is no suggestion the Veteran's erectile dysfunction is so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of this disability (loss of erectile power) are contemplated by the schedular criteria.  Without sufficient evidence reflecting that his disability picture is not contemplated by the Rating Schedule, referral for a determination of whether his disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

In conclusion, the preponderance of the evidence is against the award of a separate compensable rating under the diagnostic criteria for erectile dysfunction.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
  
In any event, VA provided the Veteran notice letters in June 2011 and November 2012 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
  
The Veteran was provided a VA examination in January 2013 which is adequate for the purposes of determining an increased evaluation as it involved a review of the Veteran's pertinent medical history as well as determined the current severity of the Veteran's service connected disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.  


REMAND

The Veteran submitted a timely notice of disagreement with the February 2013 rating decision denying an initial compensable rating for bilateral hearing loss.  On the Veteran's October 2013 VA-9 the Veteran submitted a substantive appeal for his erectile dysfunction claim and the Veteran also submitted a notice of disagreement to his bilateral hearing loss claim.  As such, a Statement of the Case should be issued on the claim for an initial compensable rating for bilateral hearing loss.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id. 

Accordingly, the case is REMANDED for the following action:

Furnish a Statement of the Case as to the issue of entitlement to an initial compensable rating for bilateral hearing loss.  Only if the Veteran perfects an appeal of this matter should it be certified and returned to the Board for the purpose of appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


